 474DECISIONSOF NATIONALLABOR RELATIONS BOARDUnited Furniture Workers of America,AFL-CIOandJames-town Sterling Corporation.Case No. 3-CP-58.March 25, 1964DECISION AND ORDEROn December 6, 1963, Trial Examiner George J. Bott issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached Trial Examiner'sDecision.Thereafter, the Respondent filed exceptions to the TrialExaminer's Decision and a supporting brief.Pursuant to the provisions of Section 3 ('b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to as three-member panel [Chairman McCulloch and Mem-bers Leedom and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer'sDecision, the Respondent's exceptions and brief, and theentire record in this case, and hereby adopts the Trial Examiner'sfindings, conclusions, and recommendations.'ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner 21In accordance with his dissenting opinion inClaude Everett ConstructionCo , 136NLRB 321, Member Leedom would find that the proscribed picketing objectives of recog-nition and bargaining are established here by Respondent's picket sign legend callingattention to Respondent's claim that the Employer has not met area wage standards.Hefinds it unnecessary,therefore to rely on other evidence to establish that Respondent'spicketing,after the loss of its representative status, continued to have the foregoing pro-scribed objectives.He views such evidence as cumulative.2 The Recommended Order is hereby amended by substituting for the first paragraphtherein the following paragraph:Upon the entire record in this case,and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended,the NationalLaborRelations Board hereby ordersthat Respondent,United Furniture Workers ofAmerica, AFL-CIO, its officers,agents,representatives,successors,and assigns,shall:TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEUpon a charge of unfair laborpractices filed on June19, 1963, by JamestownSterlingCorporation,the GeneralCounsel of the National LaborRelations Boardissued a complainton July 29, 1963,alleging thatUnited FurnitureWorkers ofAmerica, AFL-CIO, -herein called Respondentor Union,had engaged in and wasengaging in unfair labor practiceswithinthe meaning of Section 8(b) (7) (B) of theNational LaborRelationsAct, herein called the Act.Respondent filed an answerin which itadmitted certain allegationsof thecomplaintbut deniedthe commissionof any unfair labor practices and set up certain affirmative defenses.Pursuant to146 NLRB No. 74. UNITED FURNITURE WORKERS OF AMERICA, AFL-CIO475notice,a hearing was held before Trial Examiner George J. Batt at Jamestown,New York, on September 10, 1963.All parties were represented at the hearing.Subsequent to the hearing General Counsel and Respondent filed briefs which Ihave considered.After filing its brief, Respondent also filed, on November 7,1963, motions to dismiss the complaint and to reopen the record which are disposedof . herein.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYJamestown Sterling Corporation is, and has been at all times material herein,a corporation duly organized under, and existing by virtue of, the laws of the Stateof New York.At all times material herein, the Company has maintained its principal officeand place of business in the town of Ellicott, State of New York, herein calledthe plant, and various plants, warehouses, and other facilities in the Common-wealth of Pennsylvania,and is, and has been at all times material herein,engagedat said plants and locations in the manufacture, sale, and distribution of furnitureand related products.The Ellicott plant is the only facility involved in thisproceeding.During the 12-month period prior to the complaint, which period is representa-tive, of all times material herein, the Company, in the course and conduct of itsbusiness operations, manufactured, sold, and distributed at said plant finished prod-ucts valued in excess of $50,000, of which products valued in excess of $50,000were shipped from said plant directly to States of the United States other than theState ofNew York.The Company is, and has been at all times material herein, an employer engagedin commerce within the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDRespondent is, and has been at all times material herein,a labor organizationwithin the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The factsOn August 9, 1961, the Board certified Respondent as the bargaining representa-tive of the production and maintenance employees of the Ellicott plant of Respondent.After unsuccessful negotiations for a contract, Respondent,on October 3, 1961,struck and began picketing the plant with on-strike signs.The Respondent andthe Company met in a number of bargaining sessions during the course of thestrike, the last of which was on August 15, 1962.Sometime in January 1962, the Company began hiring persons to do the workformerly done by striking employees.Although the Respondents at the commencement of the strike picketed the Com-pany with signs bearing the legend, "On-Strike," the patrol of pickets with thesesigns stopped in the spring of 1962 and the signs were tacked on poles and trees infront of the plant. In August 1962, the signs were placed around poles in frontof the plant with a chain to which a lock was attached.May 24, 1963, was the last day Respondent used the "On Strike" signsOnMonday, May 27, 1963, new signs were placed on the poles and trees in front ofthe plant with the legend, "Wages at Jamestown Sterling Are Not Up to AreaStandards."These signs are placed at the plant by Respondent's representativesaround 6 a.m., 5 days a week. They are removed around 3 p.m.After the signsare affixed, Respondent's representatives retire to the parking lot across the streetfrom the plant and sit in automobiles.There has been no actual patrol of picketswith signs since the spring of 1962.On December 10, 1962, the Company filed a representation petition with the Boardseeking an election to determine whether or not the Union represented a majorityof the employees.A hearing on the petition was conducted on January 17, 1963,in which the Respondent Union participated.On. February 6, 1963, the RegionalDirector .for the Third Region of the Board issued a Decision and Direction ofElection.On February 19, 1963, the Union filed a request for review of the Regional 476DECISIONSOF NATIONALLABOR RELATIONS BOARDDirector's action with the Board which was denied by the Board on March 1, 1963,in a telegram stating that the appeal showed ". . . no prejudicial error in any rulingmade in connection with the proceedings."On March 5, 1963, the Regional Director conducted an election among the em-ployees in the unit.Of the approximately 198 eligible voters, 118 were challengedand 66 voted without challenge. Since the challenges substantially exceeded thenumber of unchallenged ballots the Regional Director impounded the ballot boxand caused an investigation to be made of the challengesThe Regional Director on April 12, 1963, issued a Supplemental Decision. Inthis document the Regional Director pointed out that the primary issues were theeligibility of economic strikers and replacements.He noted that the Union had re-quested him to conduct a hearing to resolve the validity of the challenges and hadsubmitted memorandums in support of the request which he had considered.Hestated that he had decided that the issues might be resolved on the basis of an ad-ministrative investigation, pursuant to Section 102.69 of the Board's Rules andRegulations, and, therefore, denied the Union's request for a hearing.On themerits of the challenges, the Regional Director, giving his reasons therefor, ruled,in brief that the strikers had been permanently replaced.He directed that thechallenged ballots of the replacements be opened and counted at a time and place tobe subsequently determined by him.On April 26 1963, the Union filed with the Board a request for review of theRegional Director's Supplemental Decision of April 12, 1963.The Union in itsrequest for review, which it described as, "Exceptions of the United FurnitureWorkers (AFL-CIO) to the Regional Director's Supplemental Decision, DatedApril 12, 1963, and to Denial of the Union's Motion that a Hearing on Challenges BeDirected," emphasized, among other things, the alleged illegality of denying theUnion a hearing on the challenges and conducting anexparte,investigation.The Board, on May 21, 1963, by telegram, ruled that ". . . the Union's request forreview be, and it hereby is, denied as it raises no substantial issues warranting review."On May 24, 1963, the Regional Director opened the ballots of the challengedreplacements and issued a tally of ballots.He certified that of the approximately 128eligible voters, 25 votes were cast for the Union and 90 against it.On June 3, 1963, the Union filed with the Regional Director objections to elec-tions and to the conduct of the election and brief in support thereof. In this docu-ment the Union asserted,interalia, the alleged impropriety of ordering an electionin the first instance, since the record contained no evidence respecting whether thestrikerswere permanently replaced, and an alleged denial of due process in theRegional Director's action of investigating the challenges administratively ratherthan holding a hearing in the matter.The Regional Director, on June 6, 1963, issued a Second Supplemental Decisionand Certification of Results of Election in which he overruled the Union's objectionsand certified that -a majority of the valid ballots in the election had not been castfor Respondent Union and that the Union, was not ".the exclusive representa-tive of all the employees, in the unit herein involved, within the meaning of Section9(a) of the National Labor Relations Act." In his Second Supplemental Decisionthe Regional Director pointed out, among other matters, that the Union had soughtreview of his original Decision and Direction of Election but such had been refusedby the Board on March 1, 1963, as showing ". . . no prejudicial error in any rulingmade in connection with the proceeding."The Regional Director also stated thatthe Union's claim of denial of due process with respect to his action of administra-tively investigating the challenges had already been considered and passed uponadversely-by him and that the Board had denied review of his actions.On June 23, 1963, the Union filed with the Board a request for review of theRegional Director'sSecond Supplemental Decision and Certification of Results ofElection.Again, the Union raised the issue of a hearing on the right of replace-ments to vote and stated that it had offered to prove by sworn testimony that thereplacements were temporary.As before,the Union also contended in its requestfor review that the original decision to hold an election was improper since therewas no valid question of representation.The Board denied the Union's request for review on July 15, 1963. The telegramto the parties stated that the request raised"...no substantial issues warrantingreview."To repeat, on Friday, May 24, 1963, the ballots were counted and the tallyshowed 25 votes for the Union and 90 against.May 24 was the last day the picketsigns bore the legend,"On Strike."On Monday,May 27,1963, the signs borethe legend,"Wages at Jamestown Sterling Are Not Up to Area Standards" andthis continues to be the legend. UNITED FURNITURE WORKERS OF AMERICA, AFL-CIO477On June 5, 1963, the Respondent Union sent a letter to customers of the Com-pany.This letter was on Respondent's letterhead and was signed by Sol Silverman,Respondent's union label director.Silverman had participated in the labor negotia-tions with the Company. In the letter, Silverman said:Once again, we are reluctantly forced to bring to your. attention the factthat the labor difficulty at the Jamestown Sterling Furniture Company inJamestown, New York, is continuing._No amount of company legal maneuvering can hide the fact that this cotit-pany has not seen fit to come to terms with their striking employees for overtwenty (20) months.In conclusion, our Union, once again reiterates that-now, as well as fromthe very beginning of this very unfortunate labor dispute, our Union has alwaysbeen willing to negotiate, arbitrate, mediate, as well as to accept the recom-mendations made by a special panel created by Governor Rockefeller, to, serveas a basis for a settlement of this strike.Unfortunately, the company has seen fit to refuse to come to terms or toaccept arbitration or the recommendations of the Governor's panel and, bydoing so, has made necessary this long protracted strike.Earlier, on March 19, 1963, Silverman had written a similar letter to customersof the Company in which he called attention to the "labor" dispute between theUnion and the Company and to the Union's intention to reach a settlement withthe Company.Richard Perry, vice president of William Iselin & Co., a factor for JamestownSterling, testified without contradiction, and I credit his testimony, that Silvermanvisited him on May 29, 1963, and introduced himself as a representative of theUnion.Silverman said that the Union planned to continue to picket Jamestowncustomers.Perry reminded Silverman of the recent Board election but Silvermansaid "..he thought that this whole matter with Jamestown Sterling could stillbe settled."On the night of June 5, 1963, the Union held a news conference at theJamestownHotel.Manley Anderson, a reporter for the Jamestown Post-Journal, testified with-out contradiction, and I credit his testimony, that Silverman was the principalspeaker.Silverman said the Central Labor Council had voted to continue moraland financial support to the strikers.He also statedthat -the, Union had not yetlost its right to be bargaining agent at the plant and would continue to be activethere for a long time to come.Anderson also recalled that Silverman mentionedthe closing of one of the Company's plants which he attributed to effective unionpressureSilverman regretted the closing but felt the Company was at fault in notabiding by the findings of the Governor's panel.He also recalled, under cross-examination, that Silverman said the Union had not yet been decertified and wouldappeal any such action to the "ultimatelimits."William R. Gott, a furniture dealer and customer of Jamestown Sterling,testifiedwithout contradiction, and I credit his testimony, that on June 18 or 19, 1963,one Earl Kiehl, who identified himself as a union representative, called upon Gottat his place of business and, in reference to the labor dispute at the plant, said,.they were still on strike ... .The Respondent Union has never disclaimed either itsstatus asstatutory repre-sentative of employees in the unit, or its desireto bargain for them.B. Issues and contentionsSection 8(b)(7)(B) of the Act makes it an unfair labor practice for a labororganization or its agents:to picket or cause to be picketed, or threaten to picket or cause to be picketed,any employer where an object thereof is forcing or requiring an employer torecognize or bargain with a labor organization as the representative of hisemployees, or forcing or requiring the employees of an employer to accept orselect such labor organization as their collective bargaining representative,-unless such labor organization is currently certified as the representative ofsuch employees:(B) where within the preceding twelve months a valid election under section'9(c) of this Act has been conducted, or******* 478DECISIONSOF NATIONALLABOR RELATIONS BOARDFor this section of the Act to come into operation there must first be picketingby an uncertified union, an object of which is to force the employer to recognizethat union as the bargaining agent for his employees or to force these employees"to accept or select" the labor organization "as their collective bargaining repre-sentative."If such "recognitional" or "organizational" picketing occurs where therehas been a valid Board election within the preceding year, a violation of Section8 (b) (7) (B) is made out.The Union puts forward at least three principal defenses in this case. ' At thethreshold, it contends that the questions of the Union's object in picketing, or thevalidity of the election the Regional Director conducted, need never be reachedbecause what the union representatives are doing in affixingsignsto trees and polesand retiring to their cars is not picketing.As a second defense, it argues its objectis not recognitional or organizational but is simply to publicize the fact that wagesare below area standards.Finally, as its last but probably most seriously assertedposition, the Union contends that the election was invalid since it should not havebeen directed in the first instance, and the Union was deprived of its rights by theRegional Director's investigation of the striker-replacement issue administrativelyrather than through a hearing.Lurking or contained in some of these defenses aresubsidiary positions, such as, for example, claimed error in my revocation ofsubpenas to the Regional Director and replacements.The General Counsel contends that the Union picketed for an improper objectbecause picketing does not necessarily include patrolling and onlyanimproperobject need be shown.To the claim that the election was invalid, he merely con-tends that this is an attempt to relitigate in an unfair labor practice case matterswhich were litigated in a representation proceeding, which he says the cases saymay not be done.C. The picketing-Although there has been no patrolling of the plant since the spring of 1962 andthe union agents now put signs on trees and poles in front of the plant and returnto the parking lot across the street from the plant where they sit in cars, I find thatthe conduct of the Union is picketing within the meaning of the statute. InLocal182, International Brotherhood of Teamsters, etc. (Woodward Motors, Inc.), 135NLRB 851, enfd. 314 F. 2d 53 (C.A. 2), the Board found that the act of placingpicket signs in the snowbank abutting an employer's premises and watching themfrom a car parked on an adjacent highway was picketing within the meaning ofthe Act.The court of appeals, in affirming the Board, held that movement is not arequisite of picketing.I think it a reasonable inference in this case that theunion representatives in affixing the signs with chains and locks and sitting in carswere doing this so that the signs could be watched'and protected.By their conductthe strikers were establishing alocus in quowhich was more than mere speech withinthe meaning of the cases.D. The objectI also find, contrary to the Union's contention, that an object of the picketingboth before and after the election was recognitional and organizational.Thequestion of objectives in every case is one of fact. It is true that "area standards"picketing is permissible under Section 8(b)(7) for if it is for that objectalone it isnot tantamount to, nor has an objective of, recognition or bargaining. It is alsoa fact that after the ballots were counted and a tally issued showing that the Unionwas no longer the statutory representative of the employees, the Union changed itspicketsignsto read, "Wages at Jamestown Sterling Are Not Up to Area Standards."However, the picketing has continued without interruption since the Union firststruck the Company in October 1961, and commenced patrolling with "On-Strike"signs.General Counsel is correct in his view that the fact that the sign does notspecifically state recognitional or organizational objects is not controlling.TheBoard does not rest its judgment on self-serving language on a sign but looks to allthe surrounding facts and circumstances and draws its conclusion from the facts.''Operative Plasterers'and Cement Masons' etc.(Penny Construction Company),144NLRB 1298;Warehouse and Mail Order Employees(Aetna Plywood and Veneer Com-pany),140 NLRB707; Local 741, United Assocsation of Journeymen,etc., (Keith RiggsPlumbing and Heating Contractors),137 NLRB 1125;Local Joint Executive Board etc.(W. D. Evans d/b/a The Evans Hotels, etc.),132 NLRB 737;Local 182, InternationalBrotherhood of Teamsters,etc. (Woodward Motors),135 NLRB 851;Retasl Store Em-ployees Union Local692,etc.(Irvin, Inc.),134 NLRB 686. UNITED FURNITURE WORKERS OF AMERICA, AFL-CIO479The record in the case convinces me that Respondent's main objectin itspicketingcontinues to be recognitional.Since the Union struck the Company in October1961, after unsuccessful negotiations for a contract, picketing has continued withoutinterruption.The object of picketing prior to May 27, 1963, was clearly for recog-nition and bargaining.The language on the picket signs was not changed untilimmediately after the counting of the ballots, and Respondent continued thereafterto refer in its letters to customers, and by direct contact of its representatives, tostrike, striking employees and terms of settlement.In its letter of June 5, 1963, theUnion said that the labor difficulty at the plant was continuing; that the Companyhad not come to terms with the striking employees; and that the Union was willingto negotiate and arbitrate and the Company's refusal to do so made necessary thelong strike.This letter was similar in tone and terms to a letter written to customersbefore the signs were changed.Union Representative Silverman told the reportersat his press conference on June 5, 1963, that the Union had not lost its bargainingrights and would continue to be active at the plant for a long time.These factorsmake it appear that the change in language on its picket sign was a device to concealthe true object of the picketing, namely, for recognitional or bargaining purposes.Finally, the Respondent has never disclaimed its intentions of seeking bargainingor recognition, and throughout the entire representation proceeding, which precededand supports the instant proceeding, the Union has continued to maintain that it isthe legal bargaining representative for the unit employees.I conclude that Respond-ent since the certification of results of the election has been picketing for an objectproscribed by Section 8(b) (7) of the Act.E. The validity of the electionDespite the picketing for a proscribed object, however, unless the election con-ducted by the Regional Director on May 24, 1963, was valid, a necessary elementin the alleged violationismissing.From the very beginning of the representationcase the Union has raised certain alleged fundamental defects in the proceedingwhich it asserts contaminates the whole process upon which the Certification ofResults of June 6, 1963, is based.Basically and in short, the Union says the electionwas invalid because it was givenno hearing on the issueof the permanence of thereplacements.At the hearing on the Company's petition for an election held on January 17,1963, the Union sought to introduce evidence about the eligibility of strikers toparticipate in the election but ,the evidence was rejected.The Union also contendedthat there was no question of representation raised and that no election couldproperly be directed.This contention was also rejected by the Director in hisDecision and Direction of Election.The Board rejected the Union's appeal fromthis action.After the election at which strikers and replacements voted challenged ballots,the Union asked the Regional Director to conduct a hearing to resolve the validityof the challenges.The Regional Director refused the Union's request and held thatthe issue could be disposed of on the basis of an administrative investigation whichhe proceeded to conduct.On the basis of the administrative investigation theDirector ruled against the Union's contention that the strikers had not been per,manently replaced.The Union requested review of this action by the Board butits request was denied.After the Regional Director opened the ballots of the replacements, which he hadfound to be permanent, and issued a tally of ballots, the Union filed formal objectionsto the election.The Regional Director ruled against the Union and again the Boarddenied the Union's request for review of the Director's action.The Union's argument that there was no valid question of representation raisedin the first instance and that it should, have been heard on -the replacement issue atthe original representation hearing need not detain us long.There is nothing un-usual or improper in postponing resolution of the question of eligibility of certainclassesof voters until after the election and voting them by challenged ballot. Itmay turn out, if the challenges are not sufficient to affect the results, that they neednever be decided. - This is what the Regional Director, in effect, decided. If theUnion is entitled to a hearing on the issue it is- not necessarily entitled to a hearingat any particular, time prior to the-issuance of an order against it.It also seems clearthat under Board practice the Regional Director was correct in finding the existenceof a question of, representation under. the, statute 29Westinghouse Electric Corporation, etc.,129 NLRB 1846.744-670-65-val. 146-32 480DECISIONSOF NATIONALLABOR RELATIONS BOARDWith respect to Union's complaint about the Director's refusal to grant the Uniona hearing at some stage of the proceeding on the replacement issue, the GeneralCounsel argues that this is an attempt on the Union's part to relitigate an issue thathas already been litigated in the representation case.General Counsel relies onDallas General Drivers, Warehousemen and Helpers Local Union No. 745 (Macatee,Inc.),127 NLRB 683. I think General Counsel's reliance onMacateeismisplacedand that he misconceives the main thrust of the Union's argument.The Unionclaims it is not relitigating the issue of replacements but attempting to litigate it byand through a hearing which it never got and was legally entitled to .3This is theissue, as I see it, and its resolution, unfortunately, requires additional repetition ofsome of the Regional Director's actions and reasoning prior to the certification ofresults.The Regional Director in his Supplemental Decision stated that the Union had re-quested him to conduct a hearing on the challenges.He said that ". . . the Unioncontends that substantial and material factual issues exist which can be resolved onlyat a hearing."After deciding that the "factual. issues" could be resolved on thebasis of an administrative investigation, the Regional Director turned to the issuesand the evidence.He pointed out that the strike was economic and that the investiga-tion revealed that employees were hired to fill positions formerly held by strikers.In view of the Board's decision inPacific Tile and Porcelain Company,137 NLRB1358, the Regional Director determined that said employees are presumed to bepermanent and eligible to vote.To rebut such presumption, the Union, said theRegional Director, was required under the principles of thePacific Tilecase to estab-lish by affirmative objective evidence that the replacements were not employed onthe struck jobs on a permanent basis.The Regional Director proceeded to outlinethe contentions of, and the evidence submitted by the Union, and found,inter alia,that certain alleged events did not occur or that certain facts were overcome by others.He found, for example, that the Company's president did not make certain state-ments attributed to him by union witnesses about the impermanence of the replace-ments, and that even if the statements were made, they were overcome by lateraffirmative company action with respect to the strikers.Other evidence, he deter-mined, would not standing alone affirmatively establish that the replacements weretemporary, as contended by the Union.The Regional Director concluded that theUnion had failed to establish affirmatively that the replacements were not employedon the struck jobs on a permanent basis.As a consequence, they were entitled tovote and the strikers were not.Thus, the Union lost its certification.It cannot be denied that the issue about replacements was and is fundamental.Noformal or oral hearing has been held on this question although the parties weregiven the opportunity and did submit evidence to the Regional Director.A party toa representation case, however, is not always entitled to a hearing on objections orchallenges.Under the cases and the Rules and Regulations of the Board one is onlyentitled to a hearing if the objections or challenges raise material and substantialquestions of fact, and this requirement has been held proper to prevent dilatorytactics by employers or unions disappointed in the election returns 4Implicit, of course, in the Regional Director's determination that "... the factualissues herein may be resolved on the basis of an administrative investigation; pursuantto Section 102.69 . . ." of the Rules,! was the holding that,, in his view; there existedno "substantial and material factual issues . . ." requiring a hearing. I have examinedthe Regional Director's Supplemental Decision and Second Supplemental Decisionupon which the certification of results of election is based and, although at firstglance the credibility question involved in whether or not the Company's presidentsaid the replacements were temporary would seem to be the kind of thing bestresolved after confrontation and cross-examination, I am not prepared to say thatthe Regional Director's action was capricious in the light of his finding (in effect)that the statement, even if made, would not affect the result because of other clear3InMacateethe Trial Examinerand the Board would not permit"relitigation" of thereplacement issue but it appears that such issuewas actually heard at the representationhearing.Here it has not.*N L R B v.Joclin ManufactaaringCompany,314 F. 2d 627, 630 (C.A. 2) ;N.L.R.B. v.Lord BaltimorePress,Inc.,300 F.2d 671(C.A. 4);N.L.R.B. v. ClearfieldCheeseCo., Inc.,322 F.2d 89(C.A.3) ;'N.L.R B v. O K.Van & Storage,Inc.,297 F.2d-74,,76 (C.A. 5) ;J.R. Simplot Company,138 NLRB 172;International Ladies'Garment Workers' Union,AFL-CIO,142NLRB 353.Section 102.69(c),Rules and Regulations,Series 8, asamended. UNITED FURNITURE WORKERS OF AMERICA,. AFL-CIO481evidence that the replacements were permanent.But in -any event, whatever myviews may be, I am foreclosed, in my opinion, by previous actions of the Board fromreviewing the Regional Director's determinations.As set forth in greater detail above, each time the Regional Director ruled againstthe Union on this issue of hearing about the replacements the Union requested Boardreview, as it had a right to do under Section 102.67 of the Rules, and each time theBoard considered and denied the 'appeal, stating that it raised no substantial issueswarranting review.In its appeals to the Board the-Union raised every question ofsubstance which it raised before me at the hearing and in its briefs,and motions.I find that the issue of the validity of the election has been decided by the Boardand that I am bound by the Board's earlier action.5What has been said to here decides the other issues in the case.At the hearingI revoked a subpena for the Board's Regional Director to appear and bring all notesand papers reflecting the investigation of the replacement-of-strikers issue.Withthe cooperation of all counsel, and in order to save time at the hearing, I clearlyindicated to counsel for the Union, so that his record would be preserved, that itwould be unnecessary for him to physically obtain subpenas for 60-odd replacementsin order to examine them on the issue of whether they were temporary or permanentreplacements, but that I would rule in advance that if the employees appeared andproper objection was made to taking testimony on the issue, I would sustain the ob-jection because I felt bound by the prior actions of the Board in denying review ofthe Regional Director's processing of the case.These rulings, I feel, are consistentwith my ultimate finding here that the questions of the Regional' Director's methodof investigation and refusal to hold a hearing have already been decided adversely tothe Union by the Board. I renew my rulings and deny the Union's motion to reopenthe hearing in order to take testimony on the replacement issue.-Accordingly, I find that Respondent's picketing for a proscribed object, occurringas it did within 12 months after a valid election which Respondent lost, violatedSection8(b)(7)(B) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent Union set forth above, occurring in connection withthe operation of the Company described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V. THE REMEDYHaving found that Respondent Union has engaged in an unfair labor practice inviolation of the Act, I shall recommend that it cease and desist therefrom, and takecertain affirmative action designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1. Jamestown Sterling Corporation,Ellicott,New York, is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.United FurnitureWorkers of America, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.By picketing Jamestown's place of business in Ellicott,New York,from June6, 1963,to the present,with an object of forcing or requiring the Company torecognize it or bargain with it as the collective-bargaining representative of theemployees in the unit,or forcing or requiring said employees to accept or selectitas their collective-bargaining representative,although it had not beencurrentlycertified as the collective-bargaining representative of such employees, and a validelection under Section 9(c) of the Act had been held within the preceding 12months, Respondent Union engaged in an unfair labor practice within the meaningof Section 8(b) (7) (B) of the Act.5 SeeThe Mountain States Telephone and TelegraphCompany,136 NLRB 1612. I re-jectRespondent's argument that the holdinginWarehouseand MailOrder EmployeesUnion, Local 743, International Brotherhoodof Teamsters,Chauffeurs,Warehousemenand Helpersof America (Phil-Maid, Inc.),144 NLRB 888, to the effect that failure torequest review ofa RegionalDirector's action forecloses relitigationunderSection102 67(f) of theRules means thatif reviewis deniedthe matter may be relitigated, as anon requiter. 482DECISIONSOF NATIONALLABOR RELATIONS BOARD4.The aforesaid unfair labor practice is an unfair labor practice affecting com-merce within themeaningof Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, it isrecommended that the Respondent, United Furniture Workers of America, AFL-CIO, its officers, representatives, agents, successors, and assigns, shall:1.Cease and desist from:(a) Picketing, causing to be picketed, or threatening to picket or to cause to bepicketed, Jamestown Sterling Corporation, an object being to force or require theCompany to recognize and bargain with it as the representative of the employeesin the unit, or the employees in said unit to accept or select it as their collective-bargaining representative, such picketing not to be engaged in for a period of 12months following the termination of the picketing found unlawful.(b) Picketing, or causing to be picketed, or threatening to picket JamestownSterlingCorporation for any of the aforementioned objects, where within thepreceding 12 months a valid election under Section 9(c) of the Act has been con-ducted which Respondent did not win.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a) Post in Respondent Union's business offices and meeting halls, copies of theattached notice marked "Appendix." sCopies of said notice, to be furnished bythe Regional Director for the Third Region, shall, after being duly signed by officialrepresentatives of Respondent, be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive days thereafter, in conspicuousplaces; including all places where notices to members are customarily posted.Reasonable steps shall be taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b) Furnish to the Regional Director for the Third Region signed copies of theaforementioned notice for posting by the Company, it willing, in places wherenotices to employees are customarily posted.Copies of said notice, to be furnishedby the Regional Director for the Third Region, shall, after being signed by Re-spondent, as indicated, be forthwith returned to the Regional Director for disposi-tion by him.(c)Notify the Regional Director for the Third Region, in writing, within 20days from the date of the receipt of this Decision and Recommended Order, whatsteps Respondent has taken to comply herewith.?It is further recommended that, unless within 20 days from the date of receiptof this Decision and Recommended Order, Respondent notifies- said RegionalDirector, in writing, that it will comply with the foregoing Recommended Order,the National Labor Relations Board issue an order requiring Respondent to take theaforesaid action.OIn the event that this Recommended Order Is adopted by the Board, the words "ADecision and Order" shall be substituted for, the-words "The Recommended Order of aby a decree of a United States Court of Appeals, the words "A Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "A Decisionand Order."-7In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL MEMBERS OF UNITED FURNITURE WORKERSOF AMERICA, AFL-CIOPursuant to the Recommended Order of a Trial Examiner, of'the National LaborRelations Board, and in order to effectuate the policies of the National- LaborRelations Act, as amended, we hereby notify you that: 'WE WILL NOT picket, or cause to be picketed, or threaten to picket, James-town Sterling Corporation, Ellicott, New York, where an object thereof is toforce or require the Company to recognize or bargain collectively with us asthe representative of the employees in the bargaining unit at the Ellicott plant,or said unit employees to accept or select us "as their collective-bargaining LOCAL 181, INT'L UNION OF OPERATING ENGINEERS483representative,and will abstain thereafter from picketing for such objects foria period of 12 months.WE WILL NOT picket,or cause to be picketed,or threaten to picket,James-town Sterling Corporation,where an object thereof is to force or require theCompany to recognize or bargain collectively with us as the representative ofthe employees in the bargaining unit at the Ellicott plant,or said unit employeesto accept or select us as their collective-bargaining representative,where a validelectionwhich we did not win has been conducted by the National LaborRelations Board among the employees in the bargaining unit at the Ellicottplant,within the preceding 12 months.UNITED FURNITURE WORKERSof AMERICA,AFL-CIO,Labor Organization.Dated-------------------By--------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office,FourthFloor,The 120 Building,120 Delaware Avenue,Buffalo,New York,Telephone No.Tl. 6-1782,if they have any questions concerning this notice or compliance with itsprovisions.Local Union No.181, International Union of Operating Engi-neers,AFL-CIOandService Electric Company.CaseNo.9-CD-69-1.March 25, 1964DECISION AND DETERMINATION OF DISPUTEThis is a proceeding pursuant to Section 10 (k) of the NationalLabor Relations Act, following a charge filed by Service Electric'Company, herein called Service, alleging that Local Union No. 181,InternationalUnion of Operating Engineers, AFL-CIO, hereincalled called Engineers or Respondent, had violated Section 8 (b)(4) (D) of the Act. Pursuant to notice, a hearing was held on-October 24 and 25, 1963, before Hearing Officer Donald O. Logsdon.All parties appeared at the hearing and were afforded full oppor-tunity to be heard, to examine :and cross-examine witnesses, and toadduce evidence bearing on the issues.' The rulings of the HearingOfficer made at the hearing are free from prejudicial error and arehereby affirmed.Briefs have been filed by Service, by Engineers,and by Local Union No. 183, International Brotherhood of ElectricalWorkers, AFL-CIO, herein called the IBEW.Upon the entire record in the case, the Board I makes the followingfindings :1.The business of the EmployerService Electric Company, a Tennessee corporation, is an electricalcontractor engaged primarily in the construction of powerhouses andPursuant to the provisions of Section 3(b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Chairman McCulloch andMembers Leedom and Jenkins].146 NLRB No. 64.